Title: From James Madison to Speaker of the House of Representatives, 26 January 1807
From: Madison, James
To: Speaker of the House of Representatives



Department of State January 26. 1807

The Secretary of State to whom was referred by a Resolution of the House of Representatives of the 13th. instant, the Memorial of James Jay of the State of New York, has the honor to report—That it appears from Testimony entitled to the highest confidence and respect, and which is now deposited in the Secret Archives of this Department, that the System to which the Petition refers, as invented by him, was found very useful to the Public Service during the Revolutionary War, that it might be equally applicable, as long as it shall be sufficiently concealed, to the public service on future occasions; and that it, consequently, remains for the consideration of Congress, how far it may be expedient to provide for the purchase and safe keeping of the invention (which is stated to have been the result of tedious efforts and some expence) for the future use of the Executive: It being understood that no recompence has ever been received by the Petitioner, and that the invention as reducible to practice is now known to no person except himself.
With respect to the claim for Loss sustained by the petitioner in his pecuniary Transactions with the United States, and the subsequent failure of his attempts to repair it, the Secretary begs leave to remark, that as the Case does not, in any of its features, fall within the purview of the Department of State, he presumes it to be consistent with the views of the House of Representatives, that this Report should not be Extended to that part of the Report.
All which is respectfully submitted

James Madison

